Citation Nr: 0837020	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-05 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
parenchymal liver disease, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for obstructive 
jaundice secondary to ampullary carcinoma as secondary to 
service-connected chronic parenchymal liver disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  

In his substantive appeal, dated in February 2006, the 
veteran requested a hearing before a Board member.  
Subsequently, in correspondence dated in April 2006, the 
veteran notified VA that he wanted a hearing before a 
Decision Review Officer at the Detroit RO rather than before 
a Board member.  A transcript in the claims file revealed 
that a Decision Review Officer hearing was conducted in July 
2006.  The Board considers the veteran's request for a Travel 
Board hearing to be withdrawn.  38 C.F.R. § 20.704(e) (2007).

The issue of entitlement to an increased rating for service-
connected parenchymal liver disease is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The competent medical evidence links the veteran's 
Adenocarcinoma of Ampulla of Vater with resulting obstructive 
jaundice to his active duty service.  


CONCLUSION OF LAW

Residuals of ampullary carcinoma with resulting obstructive 
jaundice were incurred during active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R § 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

In correspondence dated in April 2005, the veteran informed 
the RO that he received treatment for the claimed condition 
at the John D. Dingell VA Medical Center (VAMC) from August 
1988 to the present.  The record only shows that the RO 
obtained records from this facility dated in June 2005.

VA's statutory duty to assist requires that VA obtain 
relevant records in the custody of federal agencies on the 
veteran's behalf.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2007).  Records of treatment 
for this condition shortly after his discharge in 1987 would 
be highly relevant in the adjudication of this claim.  The 
RO's failure to obtain these records or to explain why it was 
unable to do so is a breach of VA's duty to assist.  For 
reasons discussed more fully below, the Board is granting the 
veteran's claim of entitlement to service connection for 
residuals of ampullary carcinoma with resulting obstructive 
jaundice.  Consequently, any breach of either VA's statutory 
duty to notify or to assist under the Veteran's Claims 
Assistance Act cannot be considered prejudicial to the 
veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007); and Sanders v. Nicholson, 
487 F.3d 881, 891 (Fed. Cir. 2007) (holding that VCAA notice 
errors are presumed to be prejudicial and it is VA's duty to 
rebut the presumption).  Further discussion of VA's duties to 
notify and to assist as they pertain to those claims is 
unnecessary at this time.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Analysis

The veteran's service medical records included an internal 
medical consultation request, dated in July 1987, showing 
that the veteran had presented with nausea and vomiting three 
weeks earlier.  Laboratory testing showed the veteran had 
increased enzymes.  He was provisionally diagnosed with 
hepatitis, but chronological records of medical care, also 
dated in July 1987, showed that blood testing failed to 
confirm the diagnosis.  

The veteran was subsequently discharged, and in August 1987, 
filed a service connection claim for an unspecified liver 
disease.  In a VA examination report, dated in November 1987, 
the examining physician diagnosed "chronic parenchymal liver 
disease, etiology not determined."  In December 1987, the RO 
issued a rating decision granting service connection for 
chronic parenchymal liver disease.  

In to a letter dated in September 2000, VA physician Dr. M.E. 
stated that the veteran presented to the John R. Dingell VAMC 
in 1988 with obstructive jaundice.  The veteran was 
subsequently found to have cancer and underwent surgery for 
this cancer.  

The veteran is claiming that the cancer and obstructive 
jaundice began during the veteran's active duty service.  At 
his RO hearing, the veteran essentially maintained that when 
in service, the tumor was blocking his bile, giving him the 
same symptoms of hepatitis.  The medical evidence supports 
the veteran's claim.

In a letter dated in August 2006, Dr. M.E. explained that the 
veteran had been his patient since 1988 when he presented 
with jaundice and malaise.  The history of jaundice, 
according to Dr. M.E., went back at least nine months when 
the veteran presented with painless jaundice in service.  Dr. 
M.E. noted that the veteran was initially told he had 
hepatitis, but prior to his discharge, was told he did not 
have it.  The veteran, according to Dr. M.E., was instructed 
to follow up with medical care as a civilian, which he did 
when he presented to the VAMC in 1988.  At that time, the 
doctor explained, the veteran underwent a Whipple procedure 
for Adenocarcinoma of the Ampulla of Vater.  Dr. M.E. 
concluded that it was likely the biliary obstruction while in 
the military was due to the early growth of his later-
diagnosed tumor in the Ampulla of Vater.  The veteran did not 
have, and has not had, hepatitis, which could also cause 
jaundice, according to the doctor.

Jaundice is defined as a syndrome characterized by 
hyperbilirubinemia and deposition of bile pigment in the 
skin, mucous membranes, and sclera, with resulting yellow 
appearance of the patient.  Dorland's Illustrated Medical 
Dictionary 963 (30th Ed. 2003).  Obstructive jaundice is 
defined as that which is due to an impediment to the flow of 
the bile from the liver cells to the duodenum.  Id.  

Here, Dr. M.E.'s letter showed that the veteran's tumor began 
in service and caused the biliary obstruction that caused his 
obstructive jaundice.  The doctor's report of the veteran's 
in-service medical history was consistent with what was found 
in his medical records.  Moreover, Dr. M.E. personally 
treated the veteran shortly after service when the veteran 
was initially diagnosed as having cancer.  Dr. M.E.'s letter 
in which he linked the veteran's cancer and resulting 
obstructive jaundice to service is highly probative in favor 
of the veteran's claim.  

The medical evidence also included VAMC progress notes, and 
VA examination reports, dated in July 2005 and December 2006.  
None of these documents contradicted Dr. M.E.'s letter, and 
the December 2006 VA examination report even supported it.  
In that report, Dr. S.R. discussed the veteran's history and 
pertinent examination findings and concluded that the biliary 
obstruction while in the military was due to the early growth 
of the later diagnosed tumor of the Ampulla of Vater.  There 
is no evidence suggesting that the tumor and resulting 
jaundice began at any time other than during the veteran's 
active duty service.  


ORDER

Service connection for residuals of ampullary carcinoma with 
resulting obstructive jaundice is granted.


REMAND

As a result of the Board's decision herein above to grant 
service connection for residuals of ampullary carcinoma with 
resulting obstructive jaundice, the case will be returned to 
the RO for the assignment of an initial disability rating.  
Given the inextricably intertwined nature of the ratings to 
be assigned for both that disability and the veteran's 
service-connected parenchymal liver disease, the Board finds 
that both must be remanded at this time.

On remand, the veteran should also be provided with notice 
for increased ratings claims in compliance with VCAA.  For an 
increased-compensation claim, VCAA requires, at a minimum, 
that VA notify the claimant that the evidence demonstrates a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Id. at 43.

Here, the veteran was provided with VCAA notice pertaining to 
his increased rating claim in correspondence dated in July 
2005 and March 2006.  In neither of these did the AOJ notify 
the veteran of the criteria necessary for establishing 
entitlement to a higher rating under the Diagnostic Code 
under which the veteran's service-connected parenchymal liver 
disease was rated (i.e., Diagnostic Code 7345).  The veteran 
was also not notified that to support his claim for a higher 
disability rating, he may submit evidence that demonstrates a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment and 
daily life.  Vazquez-Flores, 22 Vet. App. at 37.  The veteran 
must be provided with notice of these criteria.  Id.  

The Board acknowledges that the veteran has also been 
provided with a statement of the case in January 2006 that 
did include the applicable ratings criteria.  The Board, 
however, may not rely on this document as proof of proper 
VCAA notice.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(2006) (Mayfield II) (stating that various post-decisional 
communications from which a claimant might have been able to 
infer what evidence VA found lacking in the claimant's does 
not satisfy VA's duty of affirmative notification).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
specifically for increased rating claims.  
The veteran should be asked to provide 
evidence demonstrating a worsening or 
increase in severity of his service-
connected parenchymal liver disease.  The 
veteran should be asked to provide 
evidence or information demonstrating the 
effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores 
v. Peake 22 Vet. App. 37 (2008).  The text 
of Diagnostic Code 7345 should be 
included.  As part of that notice, the AOJ 
shall indicate which portion of the 
information and evidence is to be provided 
by the veteran and which portion VA will 
attempt to obtain on behalf of the 
veteran.  The veteran should be afforded 
the appropriate period of time for 
response to all written notice and 
development as required by law.

2.  After ensuring the veteran as received 
all proper VCAA notice, readjudicate the 
veteran's claim for an increased rating 
for parenchymal liver disease.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


